El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Isidoro Alvarez González, alegando ser dueño de cierta finca urbana contigua a otra del demandado, instituyó este *867pleito para retener la posesión de cierto callejón qne separa ambas fincas. La perturbación consistió, según la demanda, en qne a partir del 19 de febrero de 1937 el demandado per-sonalmente y auxiliado por varios obreros procedió a demo-ler en gran parte el mnro de cierre de sn propio edificio, lin-dante con el del demandante, y levantó nn nnevo mnro de concreto adosado al mnro contigno de la panadería^ del de-mandante, en tal forma qne cierra nna pnerta qne comunica dicha panadería con el referido callejón, despojando de ese modo al demandante de la posesión del referido callejón y del aso de dicha pnerta que le es indispensable tener abierta para el funcionamiento del horno de sn panadería.
Contestó el demandado negando algunas de las alegacio-nes de la demanda y admitiendo otras, y como defensa alegó:
“Qne en la Corte de Distrito de Ilumacao se radicó el 4 de mayo de 1936, bajo el número 19445 una demanda sobre injunction para retener la posesión, presentada por Eugenio Jiménez Solá, que era en aquella época arrendatario de la finca B (la del demandado boy), contra Isidoro Alvarez González, en cuyo pleito está envuelta la misma cuestión que se discute en el presente, o sea la posesión material del referido callejón.” (Paréntesis y bastardillas nuestros.)
Fue el caso a juicio, se oyó la prueba del demandante, inmediatamente después tuvo efecto nna inspección ocular, y en fecha posterior se practicó la prueba del demandado como parte de la cual se ofrecieron y fueron admitidos los autos del caso civil número 19445.
El 29 de septiembre de 1938 se desestimó la demanda a virtud de una sentencia basada única y exclusivamente en la defensa que alegó el demandado, de existir otra acción pen-diente entre las mismas partes por la misma causa.
 La principal cuestión a considerar en este recurso es: ¿Existía una acción pendiente entre las mismas partes por la misma causa al radicarse este pleito y dictarse la correspondiente sentencia?
De los autos resulta que el 4 de mayo de 1936 Eugenio Jiménez Solá estaba en posesión de la finca que se alega es *868hoy del demandado, a virtud de un contrato de arrendamiento celebrado por dicho Sr. Eugenio Jiménez Solá con el enton-ces dueño de dicha finca, Ricardo Pérez. Que el referido Eugenio Jiménez Solá en su carácter de arrendatario esta-bleció el pleito número 19445 contra el hoy demandante, Isi-doro Álvarez González, para retener la posesión del callejón en controversia. Que con posterioridad a la radicación del pleito número 19445, la panadería que había sido arrendada a Eugenio Jiménez Solá fué vendida por su dueño Ricardo Pérez a Gustavo Jiménez Solá, quien se halla en la actuali-dad en la posesión civil y natural del inmueble; que el 24 de febrero de 1937 se radicó la demanda de este caso a la cual nos hemos referido al principio de esta opinión.
Sostiene el abogado del demandado apelado que la corte inferior no erró, como alega el apelante, al desestimar la de-manda por existir una acción pendiente entre las mismas partes por la misma causa. Arguye el abogado del deman-dado apelado que la causa de acción en los casos 19445 y 20250, que es la que nos ocupa, es la misma, por cuanto uno y otro tienen por objeto retener la posesión del callejón en controversia; que las partes son las mismas, porque la acción en el caso 19445, al ser instituida por Eugenio Jimé-nez Solá como arrendatario equivalía a ser la acción del arrendador o dueño entonces, Sr. Ricardo Pérez, y que ha-biendo este último vendido la finca arrendada a su actual dueño y poseedor Gustavo Jiménez Solá, este último es cau-sahabiente de Ricardo Pérez, y por consiguiente equivale a ser el demandante en el caso número 19445. Debemos acla-rar que de la evidencia resulta que el ahora demandado, Lorenzo Jiménez Soto, no es dueño de la finca sino que realizó los actos que le imputa el demandante en representación y como empleado de su hijo Gustavo Jiménez Solá.
& Puede sostenerse bajo las circunstancias expresadas que las partes en el caso civil número 19445 aun pendiente, son las mismas que en el 20250 motivo de este recurso? La con-*869testación la encontramos en el artícnlo 1450 del Código Civil (ed. 1980) qne literalmente dice:
“El arrendador no está obligado a responder de la perturbación de mero becbo qne nn tercero cansare en el nso de la finca arren-dada; pero el arrendatario tendrá acción directa contra el pertur-bador.
“No existe perturbación de becbo cuando 1 tercero, ya sea la administración, ya un particular, ba obrado en virtud de un derecho que le corresponde.”
De acnerdo con el transcrito artículo, la acción qne esta-bleció Eugenio Jiménez Solá en su carácter de arrendatario fue una acción directa contra el supuesto perturbador, acción que le concede la ley, no en representación del dueño arren-dador como pretende el abogado del demandado, sino por su propio derecho como arrendatario. Se trataba de una per-turbación de becbo, según alegaba el demandante Eugenio Jiménez Solá, y siendo ello así, él podía establecer tal acción independientemente del dueño de la finca por el solo becbo de ser arrendatario, de acuerdo con el artículo 1450. Véase 10 Manresa, Código Civil Español (ed. 1908), págs. 563 y siguientes.
En tal acción no era parte, y por consiguiente no que-daba obligado por la sentencia el entonces dueño de la finca Ricardo Pérez, y si éste no era parte ni quedaba obligado por la sentencia que pudiera dictarse, .¡¡en qué derechos de él, en lo que a dicha causa de acción se refiere, podría subrogarse Gustavo Jiménez Solá al comprarle la finca? Si ningún de-recho tenía Pérez en la causa de acción establecida por el arrendatario, ningún derecho podía transmitir al comprador, ya que nadie puede dar lo que no tiene. [3] Además, al tiempo de radicarse la demanda en el presente caso, Eugenio Jiménez Solá había cesado como arrendatario, y siendo ello así, reclamando él solamente la posesión de que alegaba haber sido privado por el ahora demandante, al cesar él en el arrendamiento cesó también en la posesión de la finca *870arrendada y por consiguiente su acción para retener la po-sesión resultó académica desde ese momento.
Aparte de que a nuestro juicio la acción establecida en el caso número 19445 prácticamente está extinguida y es aca-démica, no podemos convenir con el demandado apelado que las partes en aquel caso son las mismas que en el de autos.
Como en el presente caso se practicó prueba que no ha sido considerada por la corte inferior y además tuvo efecto la inspección ocular a que nos hemos referido, de cuyo resul-tado nada se dice en los autos, no nos creemos en condicio-nes de poder dictar la sentencia que debió dictar en el pre-sente caso la Corte de Distrito de Humacao, por lo que pro-cede declarar com, lugar <el recurso, revocar la sentencia -ape-lada, y devolver ■el caso a la corte, inferior para ulteriores procedimimtos no inconsistentes -con esta opinión.